DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Page 8, line 22: the subscript for Dy in the formula takes on nonsensical values for all values of x listed later in the line 
Page 12, lines 11-12: “at least all” appears; its intended meaning cannot be understood. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, 11, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the magnetic flux return path" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the magnetic flux return path" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the harmonic mechanical resonant frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the combined actuator and load" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites “wherein the solenoid coil is energized and de-energized in periods that at least nearly coincide with the harmonic mechanical resonant frequency of the combined actuator and load”, 
which is indefinite since the specification provides no mention of “at least nearly coincide” nor any indication as to what one of ordinary skill in the art should consider as “at least nearly coincide”. 
Claim 12 depends from claim 11, thus inheriting all of its limitations and is therefore likewise indefinite. 
Claim 14 recites “wherein the applied electrical input ends near zero,” which is indefinite since the specification provides no mention of “near zero” nor any indication as to what one of ordinary skill in the art should consider as “near zero”. 
Claim 16 recites “wherein the applied electrical input begins near zero,” which is indefinite since the specification provides no mention of “near zero” nor any indication as to what one of ordinary skill in the art should consider as “near zero”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 10, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Suzuki et al. (US 8,254,603). 
As to claim 1, Suzuki discloses an actuator (col. 1, lines 15-18, lines 49-51) comprising: 
a magnetostrictive element (col. 3, line 66 to col. 4, line 2): 
operably connected to a solenoid coil (col. 3, line 66 to col. 4, line 2); 
preloaded to a default length (col. 4, lines 9-17); 
having an expanded length greater than the default length (col. 4, lines 9-17, implied); 
having a compressed length less than the default length (col. 4, lines 9-17, implied), wherein the compressed length of the magnetostrictive element is not less than a length at which permanent mechanical degradation of the magnetostrictive element occurs (the limitation “wherein the compressed length of the magnetostrictive element is not less than a length at which permanent mechanical degradation of the magnetostrictive element occurs” appears to be a mere statement of desired outcome and thus has no patentable weight); 
an output element disposed proximate to a terminal end of the actuator and movable between an original position and an actuated position (col. 3, lines 39-45); 
wherein the solenoid coil is energized from a lower level to a higher level during expansion or contraction of the magnetostrictive element (col. 4, lines 9-17, the current being a controlling current for expansion and contraction of a magnetostrictive element necessarily means it has a lower level and a higher level). 
As to claim 2, Suzuki further discloses a biasing element operably connected to an output element and configured to bias the magnetostrictive element in its default length position (col. 4, lines 9-17, silicon rubber and screw behind fixed plate). 
As to claim 4, Suzuki further discloses that the magnetostrictive element is subject to a magnetic field from not less than one permanent magnet secured proximate to the magnetostrictive element (col. 4, line 3). 
As to claim 5, Suzuki further discloses that a length of the magnetostrictive element is selectively variable between the expanded length and compressed length to selectively displace the output element by the expansion or compression of the magnetostrictive element (col. 3, lines 39-45; col. 4, lines 9-17). 
As to claim 10, Suzuki discloses a method for creating vibration (Title) comprising the steps of: 
providing an actuator having a magnetostrictive element electromagnetically connected to a solenoid coil (col. 3, line 66 to col. 4, line 2), a biasing element (col. 4, lines 9-17), and an output element (col. 3, lines 39-45); 
energizing the solenoid coil from a lower magnitude to a higher magnitude to cause expansion of the magnetostrictive element or de-energizing the solenoid coil from a higher magnitude to a lower magnitude to cause compression of the magnetostrictive element (col. 4, lines 9-17, the current being a controlling current for expansion and contraction of a magnetostrictive element necessarily means it has a lower level and a higher level); and 
displacing the output element by the expansion or the compression of the magnetostrictive element (col. 3, lines 39-45). 
As to claim 19, Suzuki further discloses a system comprising: 
a control signal (col. 4, lines 9-17, controlling current); 
a source of energy for the control signal (col. 4, lines 21-25; “driven” implies a source of energy); 
the actuator of claim 1 (see art cited in rejection of claim 1, above); and 
a mechanism configured to be mechanically moved when the actuator receives the control signal (col. 3, lines 39-45; col. 4, lines 9-15). 
As to claim 20, Suzuki discloses an actuator (col. 1, lines 15-18, lines 49-51) comprising: 
a piezoelectric element (col. 12, lines 10-14): 
preloaded to a default length (col. 4, lines 9-17); 
having an expanded length greater than the default length (col. 4, lines 9-17, implied); 
having a compressed length less than the default length (col. 4, lines 9-17, implied), wherein the compressed length of the piezoelectric element is not less than a length at which permanent mechanical degradation of the piezoelectric element occurs (the limitation “wherein the compressed length of the piezoelectric element is not less than a length at which permanent mechanical degradation of the piezoelectric element occurs” appears to be a mere statement of desired outcome and thus has no patentable weight); 
an output element disposed proximate to a terminal end of the actuator and movable between an original position and an actuated position (col. 3, lines 39-45); 
wherein the piezoelectric element is energized from a lower level to a higher level during expansion or contraction of the piezoelectric element (col. 4, lines 9-17, the current being a controlling current for expansion and contraction of a piezoelectric element necessarily means it has a lower level and a higher level). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Bright (US 8,683,982). 
As to claim 3, Suzuki teaches the actuator of claim 1 as discussed above.  However. Suzuki does not teach that the magnetostrictive element comprises terbium, dysprosium, and iron.  Bright teaches a rare earth alloy with magnetostrictive properties and suitable use as an actuator and analogous to a piezoelectric element (col. 3, lines 32-48), and therefore suggests that the magnetostrictive element comprises terbium, dysprosium, and iron.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the actuator of claim 1 as taught by Suzuki, in combination with the magnetostrictive element comprising terbium, dysprosium, and iron as suggested by Bright, since such combination is well known and well adapted to use as an element in an actuator. 
As to claim 6, Suzuki teaches the actuator of claim 1 as discussed above.  However. Suzuki does not teach that the solenoid coil comprises one or more windings of conductive wire and further that the one or more windings of conductive wire are wound around a bobbin.  Bright teaches one or more windings of conductive wire on a bobbin to provide a coil for producing a magnetic field to effect magnetostriction of a rare earth element transducer (col. 9, line 37 to col. 10, line 34), and therefore suggests that the solenoid coil comprises one or more windings of conductive wire and further that the one or more windings of conductive wire are wound around a bobbin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the actuator of claim 1 as taught by Suzuki, in combination with the solenoid coil comprising one or more windings of conductive wire and further the one or more windings of conductive wire being wound around a bobbin as suggested by Bright, since such combination enables efficient and fast excitation of the magnetostrictive element into mechanical motion. 
As to claim 7, Suzuki teaches the actuator of claim 1 as discussed above.  However. Suzuki does not teach a magnetic flux return path comprising at least a fixed end cap at an end of the actuator opposite the terminal end.  Bright teaches a configuration of a magnetostrictive element inside a housing and with a tail pole piece at its fixed end (FIG. 2, reference number 26, the tail pole is fixed and otherwise screw-adjustable; col. 9, lines 37-47), and therefore suggests a magnetic flux return path comprising at least a fixed end cap at an end of the actuator opposite the terminal end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the actuator of claim 1 as taught by Suzuki, in combination with a magnetic flux return path comprising at least a fixed end cap at an end of the actuator opposite the terminal end as suggested by Bright, since such combination better enables preventing magnetic flux leakage and weakening of the magnetostrictive for a given applied current. 
As to claim 8, Suzuki teaches the actuator of claim 1 as discussed above.  However. Suzuki does not teach that the magnetic flux return path further comprises a movable end cap at the terminal end.  Bright teaches a configuration of a magnetostrictive element inside a housing and with a head pole piece at its movable end (FIG. 2, reference number 28, the head pole is movable to effect motion of a master piston; col. 9, lines 37-47), and therefore suggests that the magnetic flux return path further comprises a movable end cap at the terminal end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the actuator of claim 1 as taught by Suzuki, in combination with the magnetic flux return path further comprising a movable end cap at the terminal end as suggested by Bright, since such combination better enables preventing magnetic flux leakage and weakening of the magnetostrictive for a given applied current. 
As to claim 17, Suzuki teaches the method of claim 10 as discussed above.  However. Suzuki does not teach winding the solenoid coil around a bobbin.  Bright teaches one or more windings of conductive wire on a bobbin to provide a coil for producing a magnetic field to effect magnetostriction of a rare earth element transducer (col. 9, line 37 to col. 10, line 34), and therefore suggests winding the solenoid coil around a bobbin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 10 as taught by Suzuki, in combination with winding the solenoid coil around a bobbin as suggested by Bright, since such combination enables efficient and fast excitation of the magnetostrictive element into mechanical motion. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Engdahl et al. (US 4,914,412). 
As to claim 9, Suzuki teaches the actuator of claim 1 as discussed above.  However. Suzuki does not teach that the magnetic flux return path further comprises a cylinder and a plurality of disks fabricated of ferromagnetic material.  Engdahl teaches a magnetic circuit completely enclosed by a ferromagnetic cylinder and ferromagnetic discs (Figure, reference numbers 3, 4, and 7; col. 3, lines 16-22, lines 29-31), and therefore suggests that the magnetic flux return path further comprises a cylinder and a plurality of disks fabricated of ferromagnetic material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the actuator of claim 1 as taught by Suzuki, in combination with the magnetic flux return path further comprising a cylinder and a plurality of disks fabricated of ferromagnetic material as suggested by Engdahl, since such combination enables obtaining optimum function with as small a leakage as possible. 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Saji (US 9,184,664). 
As to claims 13-16, Suzuki teaches the method of claim 10 as discussed above.  However, Suzuki does not teach that the applied electrical input begins with zero slope, that the applied electrical input begins near zero, that the applied electrical input ends with zero slope, and that the applied electrical input ends near zero.  Saji teaches a “soft-start” for an inductance in the same magnetic circuit as a magnetostrictive element (col. 2, lines 29-33), and therefore suggests that the applied electrical input begins with zero slope, that the applied electrical input begins near zero, that the applied electrical input ends with zero slope, and that the applied electrical input ends near zero.  Moreover, the specification does not indicate any particular advantage resulting from zero slope or near zero electrical input at the limits of applying the input, so that the limitations of claims 13-16 are also considered to be mere design choices with no patentable weight, and hence claims 13-16 are obvious with or without consideration of the teachings of Saji. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Bright and Engdahl. 
As to claim 18, Suzuki teaches the method of claim 10 as discussed above.  However, Suzuki does not teach returning magnetic flux along a path defined in part by a moveable end cap, a fixed end cap, a cylinder, and a plurality of disks.  
Bright teaches a configuration of a magnetostrictive element inside a housing with a tail pole piece at its fixed end (FIG. 2, reference number 26, the tail pole is fixed and otherwise screw-adjustable; col. 9, lines 37-47), a head pole piece at its movable end (FIG. 2, reference number 28, the head pole is movable to effect motion of a master piston; col. 9, lines 37-47), and a ferromagnetic heath (col. 9, lines 37-47), and therefore suggests returning magnetic flux along a path defined in part by a moveable end cap, a fixed end cap, and a cylinder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 10 as taught by Suzuki, in combination with returning magnetic flux along a path defined in part by a moveable end cap, a fixed end cap, and a cylinder as suggested by Bright, since such combination better enables preventing magnetic flux leakage and weakening of the magnetostrictive for a given applied current.  
Engdahl teaches a magnetic circuit completely enclosed by a ferromagnetic cylinder and ferromagnetic discs (Figure, reference numbers 3, 4, and 7; col. 3, lines 16-22, lines 29-31), and therefore suggests returning magnetic flux along a path defined in part by a cylinder and a plurality of disks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 10 as taught by Suzuki, in combination with returning magnetic flux along a path defined in part by a cylinder and a plurality of disks as suggested by Engdahl, since such combination enables obtaining optimum function with as small a leakage as possible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645